 
 
EXHIBIT 10.1
 
REVOLVING LOAN AGREEMENT
 
THIS REVOLVING LOAN AGREEMENT (this “Agreement”), dated as of May 29, 2013 (the
“Effective Date”), is entered into by and between ASTEA INTERNATIONAL INC.
(“Borrower”), and ZACK BERGREEN, an individual residing in Gwynedd Valley,
Pennsylvania 19437 (“Lender”).
 
RECITALS
 
WHEREAS, Lender is an officer, director and stockholder of Borrower;
 
WHEREAS, Borrower has requested that Lender make advances to Borrower from time
to time on a revolving basis in an aggregate principal amount at any time
thereof not to exceed Two Million Dollars ($2,000,000) (the “Maximum Principal
Amount”) as a bridge financing; and
 
WHEREAS, Lender is willing to make such advances to Borrower on the terms and
subject to the conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and covenants contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Borrower and Lender, intending to be legally
bound, hereby agree as follows:
 
1. Loans and Promissory Note.
 
(a) Commitment to Lend.  Subject to the terms and conditions set forth in this
Agreement, Lender hereby agrees to make advances to Borrower (each a “Loan
Advance” and collectively, the “Loan Advances”) from time to time, during the
period beginning on the date hereof and ending on the Maturity Date (the “Draw
Period”), in a principal amount up to, but not to exceed, the Maximum Principal
Amount in the aggregate outstanding at any time, for the purposes stated herein
only.  During the Draw Period, subject to the terms and condition of this
Agreement, Borrower may borrow, repay and re-borrow principal amounts up to the
Maximum Principal Amount at any time and from time to time.
 
(b) Promissory Note.  The Loan Advances made by Lender hereunder shall be
evidenced by the duly executed Revolving Promissory Note of Borrower to Lender,
dated as of the date hereof in an original principal amount equal to the Maximum
Principal Amount and in the form attached hereto as Exhibit A (as amended,
restated, modified, extended, renewed or replaced from time to time, the
“Note”).
 
(c) Repayments.  Borrower shall pay in full any remaining outstanding principal
amount, all accrued but unpaid interest, and all other Obligations on the
Maturity Date.
 
(d) Prepayments.  Borrower may prepay any of the Obligations without penalty or
premium but with accrued interest to the date of such prepayment on the amount
prepaid, at any time and from time to time, in whole or in part, upon
notification to Lender of such prepayment not later than 10:00 a.m. on the date
of such prepayment.  Any such prepayment shall be applied first to payment of
unpaid accrued interest on this Note, then to the repayment of the outstanding
principal of this Note, then to any other outstanding Obligations.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(e) Termination.  Borrower shall have the right at any time to permanently
terminate Lender’s commitment to make Loan Advances hereunder upon notice to
Lender, so long as no Obligations are outstanding. Any such notice of
termination shall be effective in accordance with Section 6(g).
 
(f) Payment of Interest.
 
(i) Subject to Section 5(b)(ii), the principal amount outstanding under the Loan
Advances shall accrue interest from the date of issuance until the Maturity Date
at the rate of seven percent (7%) per annum.  If Borrower fails to pay any
interest payment when due, such unpaid interest shall be added to the unpaid
principal amount outstanding and shall accrue interest at the rate provided
herein.  The initial payment of accrued interest shall be made on June 2, 2013,
and payment of accrued interest shall be made on the first calendar day of each
month thereafter.
 
(ii) Interest will be computed on the basis of a year deemed to consist of 365
days and shall be paid for the actual number of days elapsed.
 
2. Conditions of Loans.
 
(a) Conditions Precedent to Loan Advances.  Lender’s obligation to make each
Loan Advance is subject to satisfaction of the following conditions:
 
(i) Receipt of a written executed Notice of Borrowing, as defined in Section
2(b);
 
(ii) The representations and warranties in Section 3 shall be true in all
material respects on the date of the Notice of Borrowing and the Loan Date (as
defined below);
 
(iii) No Event of Default shall have occurred and be continuing or result from
such Loan Advance;
 
(iv) There shall not have occurred any Material Adverse Change (as defined
below).
 
(b) Procedure for Borrowing.  To obtain a Loan Advance, Borrower shall give
written notice to Lender (each a “Notice of Borrowing”) not later than ten (10)
Business Days prior to the date of the proposed Loan Advance (the “Loan
Date”).  Each Notice of Borrowing to Lender shall be in writing and shall
specify (a) the Loan Date; (b) the account of Borrower to be funded and the wire
instructions applicable thereto; (c) the purpose for which such Loan Advance
shall be used; and (d) the amount of such proposed Loan Advance.  Each Loan
Advance shall be in an amount of at least One Hundred Thousand Dollars
($100,000).  Following Lender’s receipt of a Notice of Borrowing and
satisfaction of the other conditions set forth in Section 2(a), Lender shall
deliver the applicable Loan Advance to Borrower on the Loan Date by wire
transfer of immediately available funds to the account specified by Borrower.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(c) Payment Mechanics.
 
(i) Except as provided in Section 5(c), all payments by Borrower under the Loan
Documents shall be made to Lender to such account as Lender may direct in
writing, prior to 2:00 P.M., Philadelphia, Pennsylvania time, on the date of
payment (or, if the date of payment is not a Business Day, the next Business
Day) in funds which are immediately available to Lender.
 
(ii) All payments received by Lender in immediately available funds prior to
2:00 P.M., Philadelphia, Pennsylvania time, on any Business Day will be credited
to the Borrower's applicable account on the date of receipt.  All payments
received by Lender in immediately available funds after 2:00 P.M., Philadelphia,
Pennsylvania time, on any Business Day will be credited to the Borrower’s
applicable account on the next Business Day.
 
(iii) All payments received by Lender which are not in immediately available
funds shall be subject to a clearance of three (3) Business Days.
 
3. Representations and Warranties of Borrower.  Borrower hereby represents and
warrants to Lender as of the date hereof as follows:
 
(a) Binding Agreement.  The Loan Documents constitute or will constitute, when
issued and delivered, valid and binding obligations of Borrower, enforceable in
accordance with their respective terms, subject to bankruptcy, insolvency and
other similar laws affecting the enforcement of creditors’ rights in general,
and general principles of equity.
 
(b) Organization; Power; Authorization.  Borrower is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware.  Borrower has all requisite power and authority (corporate and
otherwise) to own and use its properties and assets and carry on its business as
currently conducted or contemplated.  Borrower has the requisite corporate power
and authority to execute, deliver and perform the Loan Documents and to
consummate the transactions contemplated thereby.  The execution, delivery and
performance by Borrower of the Loan Documents and the consummation of the
transactions contemplated thereby have been duly authorized by all necessary
corporate action on the part of Borrower.
 
(c) Non-Contravention.  Neither the execution and the delivery of the Loan
Documents, nor the consummation of the transactions contemplated hereby, will
(a) violate any injunction, judgment, order, decree, ruling, charge or any
provision of Borrower’s certificate of incorporation, bylaws or other charter
documents, or, to Borrower’s knowledge, any restriction of any government,
governmental agency or court to which Borrower is subject, or (b) conflict with,
result in a material breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, any material agreement, contract, lease, license, instrument, or
other arrangement to which Borrower is a party or by which it is bound or to
which any of its assets are subject.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
4. Covenants.
 
(a) Affirmative Covenants.
 
(i) Use of Proceeds.  Borrower shall use the proceeds of the Loan Advances
solely as working capital and to fund its general business requirements.
 
(ii) Compliance with Laws.  Borrower shall comply in all material respects with
all laws and regulations applicable to it in the operation of its business.
 
(iii) Taxes.  Borrower shall pay when due all taxes, assessments and charges
imposed on it or that are required to be withheld, except where contested in
good faith and where adequate reserves have been set aside.
 
(b) Negative Covenants.  Borrower shall not, without Lender’s prior written
consent:
 
(i) Dispositions.  Convey, sell, lease, transfer or otherwise dispose of
(collectively, “Transfer”), or permit any of its subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) in the
ordinary course of business; and (b) of non-exclusive licenses for the use of
the property of Borrower or its subsidiaries in the ordinary course of business;
 
(ii) Mergers or Acquisitions.  Merge or consolidate, or permit any of its
subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person. A subsidiary may merge or
consolidate into another subsidiary or into Borrower; provided that, in the case
of a merger of a subsidiary into Borrower, Borrower shall remain the surviving
entity;
 
(iii) Indebtedness.  Borrow money or engage in any other financing transaction
for borrowed money except under this Agreement and except for trade payables
incurred in the ordinary course of Borrower’s business;
 
(iv) Encumbrances.  Create, incur, allow, or suffer any Lien (as defined below)
on any existing or future, tangible or intangible, assets of Borrower, or assign
or convey any right to receive income or permit any of Borrower’s subsidiaries
to do so, other than Permitted Liens (as defined below);
 
(v) Loans.  Make any loan to any Person except prepaid items or deposits
incurred in the ordinary course of business;
 
(vi) Capital Expenditures.  Make or agree to make any capital expenditures,
individually or in the aggregate, in excess of Fifty Thousand Dollars ($50,000);
or
 
(vii) Dividends. Except in connection with Borrower’s preferred stock issued and
outstanding as of the date hereof, make any cash distribution or declare any
dividends.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
5. Events of Default; Remedies Upon Default.
 
(a) Events of Default.  The occurrence of any of the following events shall
constitute an event of default (each, an “Event of Default”) hereunder:
 
(i) Borrower fails to pay timely any of the principal or any accrued interest or
other amounts due under the Loan Documents when the same becomes due and payable
and such failure continues for ten (10) days thereafter;
 
(ii) Borrower (A) files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law, or any other law for the relief
of, or relating to, debtors, now or hereafter in effect; (B) applies for or
consents to the appointment of a custodian, receiver, trustee, sequestrator,
conservator or similar official for Borrower or for a substantial part of
Borrower’s assets; (C) makes a general assignment for the benefit of creditors;
(D) becomes unable to, or admits in writing its inability to, pay its debts
generally as they come due; or (E) takes any corporate action in furtherance of
any of the foregoing;
 
(iii) An involuntary petition is filed against Borrower (unless such petition is
dismissed or discharged within sixty (60) days) under any bankruptcy statute now
or hereafter in effect, or a custodian, receiver, trustee, sequestrator,
conservator, assignee for the benefit of creditors (or other similar official)
is appointed to take possession, custody or control of any property of Borrower;
 
(iv) One or more final and non-appealable judgments for the payment of money in
an amount, individually or in the aggregate, of at least Fifty Thousand Dollars
($50,000) (not covered by independent third-party insurance as to which
liability has been accepted by such insurance carrier) are entered by a court of
competent jurisdiction against Borrower which judgment remains undischarged,
unsatisfied, unvacated or unstayed for a period of sixty (60) days after such
judgment becomes final and non-appealable (and Lender shall not be required to
make any Loan Advances prior to the satisfaction, vacation or stay of such
judgment, order or decree);
 
(v) Any representation, warranty or other statement made by Borrower in the Loan
Documents, or any other agreement or other document delivered in connection with
any of the Loan Documents, shall prove to have been false or misleading in any
material respect when made;
 
(vi) Borrower violates any covenant set forth in Section 4, provided that with
respect to a non-monetary default of a covenant set forth in Section 4(a), such
default continues unremedied for a period in excess of thirty (30) days; or
 
(vii) A Change of Control shall occur.
 
(b) Remedies Upon Default.
 
(i) Upon the occurrence and during the continuance of an Event of Default
hereunder:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
(A) all unpaid principal, accrued interest and other amounts owing hereunder
shall, at the option of Lender, be immediately due and payable by Borrower;
 
(B) Lender may terminate its commitment to make additional Loan Advances; and
 
(C) Lender may proceed to protect and enforce its right by suit in the specific
performance of any covenant or agreement contained in the Loan Documents or in
aid of the exercise of any power granted in the Loan Documents or may proceed to
enforce the payment of the Loan Documents or to enforce any other legal or
equitable rights as Lender may have, including exercising any right or remedies
available to Lender under the Loan Documents and under applicable law.;
 
(ii) Any and all amounts (including principal, unpaid interest and all
reasonable costs and expenses of collection, including reasonable attorneys’
fees) outstanding hereunder after an Event of Default shall, at the option of
Lender, bear interest from the date due until paid at the rate of twelve percent
(12%) per annum.
 
6. Other Provisions.
 
(a) Demand Waiver; Expenses of Collection.  Borrower waives presentment, notice
of dishonor, protest and notice of protest of this Agreement and the Note and
all other notices or demands in connection with the delivery, acceptance,
performance, default or endorsement of the Loan Documents, and shall pay
reasonable out-of-pocket costs and expenses of collection when incurred by
Lender, including, without limitation, reasonable attorneys’ fees and expenses.
 
(b) Waivers by Lender; Remedies Cumulative.  Lender’s failure, at any time or
times, to require strict performance by Borrower of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Lender thereafter to demand strict performance and compliance herewith
or therewith.  No waiver hereunder shall be effective unless signed by Lender
and then is only effective for the specific instance and purpose for which it is
given. Lender’s rights and remedies under this Agreement and the other Loan
Documents are cumulative.  Lender has all rights and remedies provided under
applicable law, or in equity.  Lender’s exercise of one right or remedy is not
an election, and Lender’s waiver of any Event of Default is not a continuing
waiver. Any delay in exercising any remedy by Lender is not a waiver, election,
or acquiescence.
 
(c) Binding Agreement; Governing Law.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.  This Agreement shall be governed by and construed in
accordance with the internal and substantive laws of the State of Delaware and
without regard to any conflicts of laws concepts which would apply the
substantive law of some other jurisdiction.
 
(d) Fees and Expenses.  Except as expressly set forth in this Agreement to the
contrary, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.  The foregoing notwithstanding, Borrower shall
pay up to Eight Thousand Dollars ($8,000) of fees and expenses incurred by
Lender for legal counsel in relation to the negotiation and execution of this
Agreement.  Borrower shall pay, and shall indemnify Lender against any liability
for, any fees or commissions payable by the Company to any financial advisor or
consultant, investment banker, bank or other Person with respect to the making
of the Loan Advances pursuant to this Agreement.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
(e) Further Assurances.  The parties hereto agree to execute and deliver all
such other papers and documents and to take such other further actions that may
be reasonably necessary or appropriate to carry out the terms of this Agreement.
 
(f) Entire Agreement; Amendment.  The Loan Documents contain the entire
agreement among the parties with respect to the subject matter hereof and there
are no agreements, understandings, representations, or warranties regarding the
subject matter hereof that are not set forth herein.  This Agreement may not be
amended, restated or revised except by a writing signed by Borrower and Lender.
 
(g) Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile prior to 5:30 p.m.
(Philadelphia time) on a Business Day, (b) the next Business Day after the date
of transmission, if such notice or communication is delivered via facsimile on a
day that is not a Business Day or later than 5:30 p.m. (Philadelphia time) on
any Business Day, (c) the second Business Day following the date of mailing, if
sent by nationally recognized overnight courier service, or (d) upon actual
receipt by the party to whom such notice is required to be given.  The address
or facsimile number for such notices and communications shall as follows:
 
If to Borrower, to:
 
Astea International Inc.
240 Gibraltar Road
Horsham, PA 19044
Facsimile: (215) 682-2515
Attention: Rick Etskovitz


with a copy (which shall not constitute notice) to:
 
Pepper Hamilton LLP
3000 Two Logan Square
Eighteenth and Arch Streets
Philadelphia, PA 19003
Facsimile: (215) 981-4750
Attention: Barry M. Abelson, Esq
   Scott R. Jones, Esq.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
7

--------------------------------------------------------------------------------

 
 
 
If to Lender, to:
 
Zack Bergreen
PO Box 488
Gwynedd Valley, Pennsylvania 19437
Facsimile: (215) 682-2515


with a copy (which shall not constitute notice) to:
 
McCausland Keen & Buckman
Radnor Court, Suite 160
259 N. Radnor Chester Road
Facsimile: (610) 341-1099
Attention: Nancy D. Weisberg, Esq


(h) Counterparts.  This Agreement may be executed in one or more counterparts,
all of which when taken together shall constitute but one instrument, and in the
event any signature is delivered by facsimile or “pdf” transmission, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “pdf” were an original thereof.
 
(i) Severability.  The provisions of this Agreement are severable, and the
invalidity of any provision shall not affect the validity or enforceability of
any other provision hereof.
 
(j) Captions.  The captions herein have been inserted solely for convenience of
reference and in no way define, limit, or describe the scope or substance of any
provision of this Agreement.
 
(k) Interpretation.  All pronouns used herein shall include the masculine,
feminine, and neuter gender as the context requires.  All defined terms shall
include both the plural and singular case as the context requires.
 
(l) Restriction on Assignment.  Notwithstanding anything herein to the contrary,
Borrower shall not assign this Agreement without obtaining the prior written
approval of Lender.  Lender shall not assign or transfer any of its rights or
obligations under the Loan Documents without the consent of Borrower.  Any
attempted assignment in violation of this Section 6(l) shall be void and the
other party hereto shall not recognize any such purported assignment.
 
(m) Waivers.
 
(i) No failure or delay on the part of Lender in exercising any right, power or
privilege under the Loan Documents shall operate as a waiver of any right, power
or privilege, except as and to the extent that the assertion of such right,
power or privilege shall be barred by an applicable statute of limitations.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
(ii) No single or partial exercise of, or abandonment or discontinuance of steps
to enforce, any right, power or privilege under the Loan Documents shall
preclude any other or further exercise of such right, power or privilege, or the
exercise of any other right, power or privilege.
 
(iii) BORROWER AND LENDER DO HEREBY EXPRESSLY WAIVE THE RIGHT TO TRIAL BY JURY
IN ANY ACTION OR PROCEEDING OF ANY KIND WHETHER ARISING OUT OF, UNDER OR BY
REASON OF THE LOAN DOCUMENTS OR ANY ASSIGNMENT OR TRANSACTION
THEREUNDER.  BORROWER AND LENDER UNDERSTAND THAT LENDER IS RELYING ON THIS
WAIVER IN MAKING THE LOAN ADVANCES PROVIDED FOR HEREIN AND IN EXECUTING AND
DELIVERING THE LOAN DOCUMENTS.
 
7. Definitions.  As used in this Agreement:
 
(a) “Affiliate” any person or entity that directly or indirectly is controlled
by, controls or is under common control with another person or entity.
 
(b) “Business Day” means any day except Saturday, Sunday and any day which shall
be a federal legal holiday or a day on which banking institutions in the State
of Delaware are authorized or required by law or governmental action to close.
 
(c) “Change of Control” shall mean the occurrence of any of the following:
 
(i) the direct or indirect acquisition by (a) any “person” (as defined in
Section 3(a)(9) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange
Act) (other than Zack Bergreen and any or all of his Affiliates), Borrower or
any majority-owned subsidiary or any employee benefit plan sponsored by Borrower
or any trust or investment manager for the account of such a plan) of beneficial
ownership (within the meaning of Rule 13d-3 of the Exchange Act) of securities
possessing more than 35% of the total combined voting power of Borrower’s then
outstanding securities;
 
(ii) (a) the stockholders of Borrower immediately prior to the consummation of
any consolidation, share exchange or merger of Borrower (a “Fundamental Change”)
do not own at least a majority of the voting power of the entity which
survives/results from such Fundamental Change or, if applicable, of the ultimate
parent of such entity, in substantially the same proportion as the voting power
of such stockholders immediately prior to such Fundamental Change, (b) a
stockholder of Borrower who does not own a majority of the voting stock of
Borrower immediately prior to a Fundamental Change, owns a majority of
Borrower’s voting stock immediately after such Fundamental Change, (c)  Borrower
is not the surviving entity following a Fundamental Change or (d)  Borrower is
the surviving entity following a Fundamental Change but the equity securities of
Borrower outstanding immediately preceding such Fundamental Change are converted
or exchanged by virtue of such Fundamental Change into other property, whether
in the form of securities, cash or otherwise;
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
(iii) the approval of the stockholders of Borrower of the liquidation or
dissolution of Borrower; or
 
(iv) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of Borrower,
including stock held in any of Borrower’s subsidiaries.
 
(d)  “Lien” means any claim, mortgage, deed of trust, levy, charge, pledge,
security interest or other encumbrance of any kind, whether voluntarily incurred
or arising by operation of law or otherwise against any property of Borrower.
 
(e) “Loan Documents” means this Agreement and the Note, each as amended,
restated, or otherwise modified.
 
(f) “Material Adverse Change” means a material adverse change after the date
hereof in the business, operations or condition (financial or otherwise) of
Borrower.
 
(g) “Maturity Date” means the earliest to occur of (i) termination of the
Lender’s commitment to make Loan Advances or (ii) or May 29, 2015.
 
(h) “Obligations” means Borrower’s obligation to pay when due any debts,
principal, interest, and other amounts Borrower owes Lender now or later under
the Loan Documents.
 
(i) “Permitted Lien” means (a) any Lien for taxes not delinquent or for taxes
being diligently contested in good faith by Borrower by appropriate proceedings,
provided appropriate reserves therefor are established by Borrower; (b) any
mechanic’s, artisan’s, materialman’s, landlord’s, carrier’s or other like Lien
arising in the ordinary course of business with respect to obligations which are
not due provided that, the aggregate amount of such Liens does not at any time
exceed Fifty Thousand Dollars ($50,000); (c) any Lien arising out of a judgment,
order or award with respect to which Borrower shall in good faith be prosecuting
diligently an appeal or proceeding for review and with respect to which there
shall be in effect a subsisting stay of execution pending such appeal or
proceeding for review, provided appropriate reserves therefor are established by
Borrower; (d) any deposit of funds made in the ordinary course of business to
secure obligations of Borrower under worker’s compensation laws, unemployment
insurance laws or similar legislation, to secure public or statutory obligations
of Borrower, to secure surety, appeal or customs bonds in proceedings to which
Borrower is a party, or to secure Borrower’s performance in connection with
bids, tenders, contracts (other than contracts for the payment of money), leases
or subleases made by Borrower in the ordinary course of business; (e) purchase
money Liens arising in connection with and securing indebtedness permitted under
this Agreement in an amount not to exceed Fifty Thousand Dollars ($50,000) in
the aggregate amount outstanding, provided such Liens secure only the equipment,
assets or other capital expenditures actually purchased or made with such
indebtedness; and (f) any Lien specifically consented to by Lender in writing.
 
(j) “Person” means an individual, corporation association, partnership, limited
liability company, joint venture, trust, government, agency department or any
other entity.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
 


 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Revolving Loan
Agreement as of the date first above written.
 

     
BORROWER:
     
ASTEA INTERNATIONAL INC.
         
By:  /s/ Rick Etskovitz
 
Name: Rick Etskovitz
 
Title: Chief Financial Officer
         
LENDER:
      /s/ Zack Bergreen  
ZACK BERGREEN
   


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


 
Exhibit A


Form of Revolving Promissory Note


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”) OR ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE
TRANSFERRED UNLESS (I) THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR SUCH APPLICABLE STATE SECURITIES LAWS, OR (II) IN THE OPINION
OF COUNSEL REASONABLY ACCEPTABLE TO ASTEA INTERNATIONAL, INC., REGISTRATION
UNDER THE SECURITIES ACT OR SUCH APPLICABLE STATE SECURITIES LAWS IS NOT
REQUIRED IN CONNECTION WITH SUCH TRANSFER.
 
REVOLVING PROMISSORY NOTE
 

Up to $2,000,000        May _, 2013

 
                                                                                                         
FOR VALUE RECEIVED, ASTEA INTERNATIONAL, INC., a Delaware
corporation, (“Borrower”), hereby absolutely, irrevocably, unconditionally
promises to pay to the order of Zack Bergreen, an individual residing in Gwynedd
Valley, Pennsylvania 19437 (“Lender”), in United States dollars and in
immediately available funds, the principal sum of TWO MILLION DOLLARS
($2,000,000), or such lesser amount as may be advanced by Lender to Borrower
from time to time in accordance with that certain Revolving Loan Agreement,
dated as of May __, 2013, between Borrower and Lender (as it may be amended,
modified, extended or restated from time to time, the “Loan Agreement”),
together with interest thereon, as provided in the Loan Agreement.  This Note is
subject to all of the terms and conditions set forth in, and such terms and
conditions are hereby incorporated herein by reference to, the Loan
Agreement.  All capitalized terms not otherwise defined herein shall have the
meanings set forth in the Loan Agreement.  In the event of any conflict between
the provisions of this Note and the Loan Agreement, the provisions of the Loan
Agreement shall prevail.
 
Except as otherwise provided in the Loan Documents, all outstanding principal
and interest with respect to Loan Advances shall be due and payable in full in
cash on the Maturity Date.  The daily unpaid principal balance outstanding under
this Note shall bear interest at the rate(s) set forth in the Loan
Agreement.  The Loan Advances may be prepaid in whole or in part at any time
without premium or penalty and amounts repaid may be re-borrowed in accordance
with the provisions of the Loan Agreement.
 
Upon the occurrence and during the continuance of an Event of Default, Lender
shall have, and shall be entitled to exercise, all of the rights and remedies
set forth in the Loan Documents.
 
All payments in respect of amounts outstanding under this Note shall be paid in
immediately available funds to the account(s) specified by Lender from time to
time.  Any payment due in respect of this Note which falls due on a day other
than a Business Day shall be made on the next Business Day.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Borrower hereby waives presentment and demand for payment, notice of dishonor,
protest and notice of protest of this Note.  No extension of time for payment of
this Note, and no alteration, amendment or waiver of any provision of this Note
made by agreement between Lender and any other Person shall release, discharge,
modify, change or affect the liability of Borrower under this Note.
 
Each right, power and remedy of Lender under this Note, the Loan Agreement, any
other Loan Document, or under applicable laws shall be cumulative and
concurrent, and the exercise of any one or more of them shall not preclude the
simultaneous or later exercise by Lender of any or all such other rights, powers
or remedies.  No failure or delay by Lender to insist upon the strict
performance of any one or more provisions of this Note, the Loan Agreement, any
other Loan Document, or to exercise any right, power or remedy consequent upon
an Event of Default shall constitute a waiver thereof, or preclude Lender from
exercising any such right, power or remedy.  No modification, change, waiver or
amendment of this Note shall be deemed to be made unless in writing signed by
Borrower and Lender.  This Note shall inure to the benefit of and be binding
upon Borrower and Lender and their respective successors and assigns; provided
that except as set forth in the Loan Agreement, Borrower shall have no right to
assign any of its rights or delegate any of its obligations under this Note and
Lender shall have no right to assign any of its rights or delegate any of its
obligations under the Loan Documents.  The invalidity, illegality or
unenforceability of any provision of this Note shall not affect or impair the
validity, legality or enforceability of any other provision.  This Note shall be
deemed to be made in, and shall be governed by the laws of, the State of
Delaware (without regard to its conflicts of laws principles).  BORROWER HEREBY
CONSENTS TO THE JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF PENNSYLVANIA,
AND THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF PENNSYLVANIA,
AS WELL AS TO THE JURISDICTION OF ALL COURTS FROM WHICH AN APPEAL MAY BE TAKEN
FROM SUCH COURTS, FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF ANY OF ITS OBLIGATIONS UNDER THIS NOTE OR ANY OTHER RELATED
DOCUMENTS OR WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY.  BORROWER
EXPRESSLY WAIVES ANY CLAIM THAT SUCH COURTS ARE AN INCONVENIENT FORUM OR AN
IMPROPER FORUM BASED UPON LACK OF VENUE.  BORROWER FURTHER WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS UPON IT, AND AGREES THAT ALL SUCH SERVICE OF
PROCESS MAY BE MADE BY MESSENGER, CERTIFIED MAIL OR REGISTERED MAIL DIRECTED TO
BORROWER AT THE ADDRESS SET FORTH IN SECTION 6(G) OF THE LOAN AGREEMENT AND
SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED UPON THE EARLIER OF ACTUAL
RECEIPT OR THREE (3) BUSINESS DAYS AFTER THE SAME SHALL HAVE BEEN POSTED TO
BORROWER’S ADDRESS.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
BORROWER ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS A PART IS A
COMMERCIAL TRANSACTION. BORROWER AND LENDER HEREBY KNOWINGLY AND VOLUNTARILY
WAIVE TRIAL BY JURY AND THE RIGHT THERETO IN ANY ACTION OR PROCEEDING OF ANY
KIND, ARISING UNDER OR OUT OF, OR OTHERWISE RELATED TO OR OTHERWISE CONNECTED
WITH, THIS NOTE AND OR ANY RELATED DOCUMENT. BORROWER FURTHER ACKNOWLEDGES THAT
IT HAS HAD AN OPPORTUNITY TO REVIEW THIS NOTE AND THE OTHER DOCUMENTS EXECUTED
IN CONNECTION HEREWITH WITH ITS COUNSEL AND THAT BORROWER ON ITS OWN HAS MADE
THE DETERMINATION TO EXECUTE THIS NOTE AND ALL OTHER DOCUMENTS TO WHICH BORROWER
IS A PARTY AFTER CONSIDERATION OF ALL OF THE TERMS OF THIS NOTE AND SUCH OTHER
DOCUMENTS (INCLUDING THE INTEREST RATE) AND OF ALL OTHER FACTORS WHICH BORROWER
CONSIDERS RELEVANT.
 
UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT AS THAT
TERM IS DEFINED IN THE LOAN AGREEMENT, BORROWER HEREBY IRREVOCABLY AUTHORIZES
AND EMPOWERS THE PROTHONOTARY OR ANY ATTORNEY OF ANY COURT OF THE COMMONWEALTH
OF PENNSYLVANIA TO APPEAR AT ANY TIME FOR BORROWER IN ANY ACTION BROUGHT AGAINST
BORROWER ON THIS NOTE AT THE SUIT OF LENDER, WITH OR WITHOUT DECLARATION FILED,
AS OF ANY TERM, AND THEREIN TO CONFESS OR ENTER JUDGMENT AGAINST BORROWER FOR
THE ENTIRE UNPAID PRINCIPAL OF THIS NOTE AND ALL OTHER SUMS PAYABLE BY OR ON
BEHALF OF LENDER PURSUANT TO THE TERMS OF THIS NOTE OR THE LOAN AGREEMENT, AND
ALL ARREARAGES OF INTEREST THEREON, TOGETHER WITH COSTS OF SUIT, ATTORNEYS'
COMMISSION FOR COLLECTION OF FIVE PERCENT (5%) OF THE TOTAL AMOUNT THEN DUE BY
LENDER TO BORROWER (BUT IN ANY EVENT NOT LESS THAN FIVE THOUSAND DOLLARS
($5,000.00)), AND FOR SO DOING THIS NOTE OR A COPY HEREOF VERIFIED BY AFFIDAVIT
SHALL BE A SUFFICIENT WARRANT.  THE AUTHORITY GRANTED HEREIN TO CONFESS JUDGMENT
SHALL NOT BE EXHAUSTED BY ANY EXERCISE THEREOF BUT SHALL CONTINUE FROM TIME TO
TIME AND AT ALL TIMES UNTIL PAYMENT IN FULL OF ALL AMOUNTS DUE HEREUNDER.
 


 


 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
15

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, this Revolving Promissory Note has been duly executed by the
undersigned as of the day and year first above written.
 
 

  BORROWER:       ASTEA INTERNATIONAL INC.      
By:                                                               
Name:                                                          
Title:                                                      

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
16 

--------------------------------------------------------------------------------

                                                               


                                                              


                                                               


 





